United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2226
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Leo Lewis Yeager

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                           Submitted: December 14, 2017
                               Filed: April 23, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and MURPHY, Circuit Judges.
                         ____________

PER CURIAM.

       Leo Yeager was charged with being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Yeager moved to suppress the
firearm, arguing that it had been seized after a warrantless entry into Yeager's home
without police having consent to enter it. Following an evidentiary hearing, the
district court1 denied Yeager's motion to suppress. Yeager entered a conditional plea
of guilty, reserving the right to appeal the denial of his motion to suppress. He now
appeals that denial. We affirm.

        Yeager and his girlfriend, Samantha Zemke, were in the process of moving into
a house that Yeager's cousin was renting when Yeager assaulted Zemke. Zemke
sought help from a neighbor who called the police. Sheriff Deputy Cory Lampe
responded to the call, arrested Yeager, and read him his Miranda rights. During the
car ride, Yeager told Deputy Lampe that he had a felony arson conviction and owned
a rifle.

        Zemke also went to the police station to give her statement about the assault.
As she was finishing her statement, Deputy Lampe came into the room and asked her
about the gun. She told him it was hanging on a wall in the house. Deputy Lampe
testified that when he told Zemke he needed to get the gun out of the house at some
point, she said "That's fine. . . . I gotta get stuff out of the house anyway, so when we
get done here . . . you can meet us at the house. I can get my stuff out of the house,
and then you can get the gun." Zemke wanted Deputy Lampe to accompany her to
the house in case Yeager's cousin was there and upset that Yeager had been arrested.
Zemke did not have a key to the house, but she told the officers it was fine because
Yeager had climbed through the windows to get in before. When they got to the
house, both the front door and the front window were locked. An officer found an
open window with an air conditioning unit, which Zemke crawled through. She then
let the officers in through the front door and led them to the room with the rifle.




      1
       The Honorable Mark W. Bennet, United States District Judge for the Northern
District of Iowa, adopting the report and recommendation of the Honorable C.J.
Williams, United States Magistrate Judge for the Northern District of Iowa.

                                          -2-
       When reviewing the denial of a motion to suppress, "we review the district
court's factual findings for clear error and its legal conclusions de novo." United
States v. Ahumada, 858 F.3d 1138, 1139 (8th Cir. 2017). The district court's finding
that Zemke voluntarily consented to the officers' entry is a factual finding that we
review for clear error. See United States v. Yousif, 308 F.3d 820, 830 (8th Cir.
2002).

      Absent voluntary consent or exigent circumstances, police may not enter a
private home to conduct a warrantless search. See United States v. Lakoskey, 462
F.3d 965, 973 (8th Cir. 2006). "[Zemke]'s consent was voluntary if it was 'the
product of an essentially free and unconstrained choice by its maker' rather than 'the
product of duress or coercion, express or implied.'" See United States v. Chaidez,
906 F.2d 377, 380 (8th Cir. 1990) (quoting Schneckloth v. Bustamonte, 412 U.S. 218,
225, 227 (1973)). When determining whether a person's consent was voluntary, we
consider the totality of the circumstances, which includes the characteristics of the
person giving consent and the environment in which consent was given. Id. at
380–81.

        The district court's finding of fact is not clearly erroneous. Zemke was twenty-
six years old at the time of the incident, had graduated from high school, and had a
full time job. She came to the police station voluntarily to give a statement about the
assault. She was not in custody or under arrest at any time and testified that she did
not believe she was required to be there. Deputy Lampe did not make any promises
or misrepresentations to obtain her consent to enter the house; he described the tone
of their conversation at the police station as friendly. The district court did not find
credible Zemke's testimony that, once at the house and faced with the locked door and
window, she told Deputy Lampe that she could come back and get her belongings
later. And even if Zemke had said what she claimed she did, the district court did not
clearly err in finding that this would not constitute a withdrawal of consent. We



                                          -3-
therefore conclude the district court's finding that Zemke voluntarily consented to the
officers' entry was not clearly erroneous.

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                         -4-